Exhibit 10.1

 

CITIGROUP GLOBAL MARKETS INC.

388 Greenwich Street

New York, New York 10013

 

As of June 27, 2017

 

GOVERNMENT PROPERTIES INCOME TRUST

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-2076

Attention:

Mark L. Kleifges

 

Treasurer and Chief Financial Officer

 

Government Properties Income Trust

$750,000,000 Senior Unsecured Bridge Loan

COMMITMENT LETTER

 

Ladies and Gentlemen:

 

Government Properties Income Trust, a Maryland real estate investment trust (the
“Company” or “you”), has advised Citigroup Global Markets Inc. (“CGMI”), on
behalf of Citi (as defined below) (together with any additional Lender which may
become a Commitment Party after the date hereof pursuant to a joinder to this
Commitment Letter, a “Commitment Party,” and collectively, the “Commitment
Parties,” “we” or “us”) that, in connection with the Acquisition described
below, the Company intends to obtain a $750,000,000 senior unsecured bridge loan
(the “Facility”). In connection with the foregoing, CGMI, on behalf of Citi, is
pleased to advise you of Citi’s commitment to provide the entire principal
amount of the Facility (such commitment amount being $750,000,000), subject only
to the conditions set forth in Section 1(c) of this Commitment Letter (this
commitment letter, collectively with Annex I hereto, and as amended or otherwise
modified from time to time, this “Commitment Letter”) and the section entitled
“Conditions Precedent to Funding” contained in Annex I attached hereto. The
commitments of the Commitment Parties hereunder are several and not joint. Citi
is referred to herein as the “Initial Lender”.

 

Further, CGMI (in such capacity, the “Arranger”) is pleased to inform the
Company of its agreement to act as sole lead arranger and sole bookrunner for
the Facility, subject only to the conditions set forth in Section 1(c) of this
Commitment Letter and the section entitled “Conditions Precedent to Funding”
contained in Annex I attached hereto. In addition, CGMI is pleased to inform the
Company of Citi’s agreement to act as sole administrative agent for the Facility
(in such capacity, the “Administrative Agent”), subject to the terms and
conditions of this Commitment Letter. For purposes of this Commitment Letter,
“Citi” shall mean CGMI, Citibank, N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as Citi may determine to be
appropriate to provide the services contemplated herein.

 

The Company has informed us that the Company intends to acquire (the
“Acquisition”) 100% of the outstanding equity interests in First Potomac Realty
Trust, a Maryland real estate investment trust (the “Target”). The Acquisition
of the Target will be effected pursuant to (i) a merger of the Target’s
subsidiary, First Potomac Realty Investment Limited Partnership (“FP LP”), with
and into a newly formed subsidiary of the Company, with FP LP as the surviving
entity, followed by a merger of the Target with and into a wholly-owned
subsidiary of the Company, with such subsidiary being the surviving entity, or
(ii) by means of a tender offer for all outstanding common shares of the Target.
In addition to financing the Acquisition as described in the preceding sentence,
the proceeds of the Facility will be used to pay costs and expenses incurred in
connection with the Acquisition, the Facility and related transactions.
Capitalized terms not defined herein shall have the meanings given thereto in
Annex I.

 

Section 1. Engagement; Matters Related to Engagement; Conditions Precedent.
(a) The Company hereby engages the Arranger, on an exclusive basis, to act as
sole lead arranger and sole bookrunner in connection with the Facility. The
parties agree that Citi will act as the sole administrative agent with respect
to the Facility. Citi shall have “left” placement in any and all marketing
materials or other documentation

 

--------------------------------------------------------------------------------


 

used in connection with the Facility (and shall hold the leading role and
responsibilities conventionally associated with such “left” placement).

 

(b)                                 The Company acknowledges that the Arranger
has been engaged, in its capacity as such, solely to provide the services set
forth in this Commitment Letter. In rendering such services, the Arranger shall
act as an independent contractor, and any obligations of the Arranger arising
out of its engagement hereunder shall be owed solely to the Company.

 

(c)                                  The obligations of the Arranger and its
affiliates and each Commitment Party and its affiliates hereunder are several
and not joint and are subject solely to satisfaction of the following
conditions: (i) the negotiation, execution and delivery by the Borrower and the
Guarantors (if any) of customary definitive documentation with respect to the
Facility, based on documentation relating to the Existing Credit Facility,
consistent with the terms and conditions of this Commitment Letter, with such
changes as are described in Annex I and otherwise reasonably satisfactory to the
Arranger and its counsel and each Commitment Party and its counsel, as
applicable (as amended or otherwise modified from time to time, the “Operative
Documents”); (ii) the payment in full of all fees, expenses and other amounts
due and payable by the Borrower on or prior to the Closing Date (which fees and
expenses shall have been invoiced at least two business days prior to being due
and payable) under this Commitment Letter (which amounts may be offset against
the proceeds of the Facility); (iii) the execution and delivery by the Company
of this Commitment Letter; and (iv) the satisfaction of the other conditions
precedent to the initial funding of the Facility contained in the section
entitled “Conditions Precedent to Funding” in Annex I.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter or any other
letter agreement or other undertaking concerning the financing of the
Acquisition to the contrary, (i) the only representations and warranties which
shall be a condition to availability and funding of the Facility on the Closing
Date shall be (A) such of the representations made by the Target or its
affiliates in the Acquisition Agreement that are material to the interests of
the Lenders, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (B) the Specified Representations (as defined below) and
(ii) the terms of the Operative Documents shall be in a form such that they do
not impair availability of the Facility on the Closing Date if the conditions
expressly set forth in Section 1(c) of this Commitment Letter and the conditions
contained in the section entitled “Conditions Precedent to Funding” in Annex I
are satisfied (it being acknowledged that delivery of guaranties (if any) to be
provided by the Target and any subsidiary of the Target that is required to
become a Guarantor shall be effected on the Closing Date substantially
simultaneously with the consummation of the Acquisition). For purposes hereof,
“Specified Representations” means the representations and warranties made by the
Company and each Guarantor (if any) in the Operative Documents as to corporate
status, corporate power and authority to enter into the Operative Documents; the
due authorization, execution, delivery and enforceability of the Operative
Documents; the Operative Documents not conflicting with charter documents of the
Company and each Guarantor (if any) or law; solvency as of the Closing Date of
the Company and its subsidiaries on a consolidated basis (in the manner
consistent with Exhibit B attached to Annex I hereto); Federal Reserve margin
regulations; use of proceeds of the Facility not violating anti-money
laundering, anti-terrorism and anti-bribery laws, the Patriot Act or OFAC; and
the Investment Company Act. This paragraph, and the provisions herein, shall be
referred to as the “Certain Funds Provisions”.

 

2

--------------------------------------------------------------------------------


 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Operative Documents by the
parties hereto in a manner consistent with this Commitment Letter, it being
understood and agreed that the commitments provided hereunder and the funding of
the Facility on the Closing Date are subject solely to the conditions precedent
set forth in Section 1(c) and the conditions precedent contained in the section
entitled “Conditions Precedent to Funding” in Annex I. The parties hereto agree
to use good faith efforts to negotiate and finalize the Operative Documents
reasonably in advance of the anticipated Closing Date.

 

Section 2. Commitment Termination. This Commitment Letter and the commitments
hereunder will terminate on the earlier to occur of (a) December 31, 2017, and
(b) the date the Operative Documents become effective (in which case the
commitments shall survive under the Operative Documents) (such earlier date, the
“Termination Date”). The Initial Lenders’ commitments hereunder shall be
superseded by the commitments in respect of the Facility set forth in the
Operative Documents.

 

Section 3. Syndication. The Arranger reserves the right, before or after the
execution of the Operative Documents, to syndicate all or a portion of the
Facility to one or more financial institutions and institutional lenders that
will become parties to the Operative Documents as Lenders, provided that each
such financial institution or institutional lender to whom any portion of the
Facility is syndicated on or before the execution of the Operative Documents
shall be reasonably satisfactory to you (it being understood that after the
execution of the Operative Documents the provisions of the Operative Documents
shall govern your rights to approve such financial institutions and
institutional lenders; provided that in the absence of a default or an event of
default under the Operative Documents, this Commitment Letter or the Fee Letter,
your consent (not to be unreasonably withheld or delayed) will be required in
the case of any assignment of all or a portion of the Facility or any
commitments in respect thereof to any person or entity other than a Lender, an
affiliate of a Lender or an Approved Fund (as defined in the Existing Credit
Facility)). The Company understands (i) that the Arranger intends to commence
such syndication efforts promptly and (ii) the Arranger may elect to appoint one
or more agents to assist it in such syndication efforts. The Arranger agrees
that any such agent will be reasonably satisfactory to you.

 

The Arranger will manage all aspects of the syndication of the Facility in
consultation with the Company, including the timing of all offers to potential
Lenders, the determination of all amounts offered to potential Lenders, the
selection of Lenders (subject to the Company’s consent rights provided herein),
the allocation of commitments among the Lenders, the assignment of any titles
and the compensation to be provided to the Lenders (which shall not exceed the
amounts agreed to by the Company herein and in the Fee Letter).

 

The commitments of the Commitment Parties hereunder shall be reduced, on a
ratable basis, dollar-for-dollar as and when commitments for the Facility are
received from Lenders approved by the Arranger and, to the extent expressly
provided herein, by the Borrower; provided that, notwithstanding any other
provision in this Commitment Letter, with respect to any assignment to any
Lender, no Commitment Party shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund the Facility on the
Closing Date) in connection with any syndication or assignment of the Facility
to any Lender including its commitment in respect thereof, until after the
Closing Date has occurred; provided further that the Commitment Parties shall be
relieved of such obligations to the extent of the commitment of any Lender that
executes a joinder to this Commitment Letter and becomes a Commitment Party
hereunder (provided that such joinder is also executed by the Borrower).

 

3

--------------------------------------------------------------------------------


 

Until the earliest of (x) the termination of the syndication of the Facility as
determined by the Arranger, (y) the consummation of a Successful Syndication (as
defined in the Fee Letter, defined below) and (z) 90 days after the Closing Date
(such period, the “Syndication Period”), the Company shall assist the Arranger
in forming a syndicate reasonably acceptable to the Arranger and the Company.
The Company’s assistance in forming such syndicate shall include but not be
limited to: (a) making senior management, representatives and advisors of the
Company available (and using commercially reasonable efforts to cause senior
management, representatives and advisors of the Target to be made available) to
participate in a reasonable number of informational meetings with potential
Lenders at times and places to be mutually agreed; (b) using commercially
reasonable efforts to ensure that the syndication effort benefits from the
Company’s existing lending relationships; (c) assisting (including using
commercially reasonable efforts to cause its affiliates and advisors to assist)
in the preparation of a customary confidential information memorandum for the
Facility and other customary marketing materials to be used in connection with
the syndication of the Facility; (d) providing the Arranger with customary
projections of the Company and its subsidiaries, including updated projections
of the Company and its subsidiaries, from time to time reasonably requested by
the Arranger during the Syndication Period; and (e) promptly providing the
Arranger with customary and reasonably available information about the Company
and its subsidiaries and their businesses (and the Company will use its
commercially reasonable efforts to obtain such information from the Target and
its subsidiaries (to the extent relating to the Target and such subsidiaries))
to the extent reasonably requested by the Arranger and reasonably deemed
necessary by them to successfully complete the syndication of the Facility.
Without limiting your obligations to assist with the syndication efforts as set
forth herein, the Commitment Parties agree that the commitments of the
Commitment Parties to fund the Facility on the Closing Date are not conditioned
upon the Company’s compliance with the foregoing or the commencement, conduct or
completion of the syndication of the Facility or the completion of a Successful
Syndication and in no event shall the successful syndication of the Facility
constitute a condition to the availability of the Facility on the Closing Date.

 

The Company acknowledges that (i) the Arranger may make available any
Information and Projections (each as defined in Section 8) (collectively, the
“Company Materials”) on a confidential basis to potential Lenders by posting the
Company Materials on IntraLinks®, Debtdomain®, the Internet or another similar
electronic system (the “Platform”) and (ii) certain of the potential Lenders may
be public side Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to you) (each, a “Public Lender”). The
Company agrees that (A) at the request of the Arranger, it will prepare a
version of the information package and presentation to be provided to potential
Lenders that does not contain material non-public information concerning you,
your affiliates or any securities of any thereof for purposes of United States
federal and state securities laws; (B) all Company Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked “PUBLIC”
which, at a minimum, will mean that the word “PUBLIC” will appear prominently on
the first page thereof; (C) by marking Company Materials “PUBLIC,” the Company
will be deemed to have authorized the Arranger and the proposed Lenders to treat
such Company Materials as not containing any material non-public information
(although they may be confidential or proprietary) with respect to you, your
affiliates or any securities of any thereof for purposes of United States
federal and state securities laws; (D) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Lender,” and (E) the Arranger will be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Lender.”

 

It is understood that in connection with your assistance described above, you
will provide customary authorization letters (in the case of a public-side
version of the Company Materials, containing a customary representation as to
the absence of material non-public information therefrom) authorizing the
distribution of the Company Materials to prospective Lenders.

 

To ensure an orderly and effective syndication of the Facility, the Company
agrees that, during the Syndication Period, the Company will not and will not
permit any of its subsidiaries to, syndicate or issue,

 

4

--------------------------------------------------------------------------------


 

attempt to syndicate or issue, announce or authorize the announcement of the
syndication or issuance of, any debt security or commercial bank or other debt
facility (including any renewals thereof) other than the Facility, without the
prior written consent of the Arranger; provided, however, that the foregoing
shall not limit the Company’s or any subsidiary’s ability to issue common
equity, preferred equity, public or 144/Regulation S debt securities,
non-recourse property level secured debt or other mortgage financing, any
revolving credit indebtedness incurred under the Existing Credit Facility (as
defined in Annex I) (including, provided that there has been a Successful
Syndication, pursuant to any increase in commitments thereunder) or in the
ordinary course of business, any capitalized leases or purchase money
financings, any equity or debt securities or other debt issued to finance the
Acquisition or any debt incurred to refinance or replace any indebtedness of the
Target assumed in connection with the Acquisition.

 

The Company agrees that no additional agents, co-agents or lead arrangers will
be appointed, or other titles conferred, without the consent of the Arranger
(such consent not to be unreasonably withheld). The Company further agrees that
no Lender will receive any compensation of any kind for its participation in the
Facility, except as expressly provided in this Commitment Letter and the Fee
Letter.

 

Section 4. Fees. The Company will pay (or cause to be paid) the non-refundable
fees (when due and payable) set forth in (a) Annex I and (b) without
duplication, any separate letter agreement executed and delivered by the Company
and to which the Arranger and/or the Administrative Agent is a party, as the
same may be amended from time to time (individually or collectively, as the
context may require, and as amended or otherwise modified from time to time, the
“Fee Letter”) in accordance with the terms thereof. The Company agrees that the
Commitment Parties shall be granted the benefit of “most favored nation”
treatment with respect to any beneficial terms whether economic or otherwise)
granted to any Lender or any affiliate of any Lender to induce such Lender to
extend its commitment to the Facility (exclusive of any such grant that would
violate Section 106 of the Bank Holding Company Act Amendments of 1970, 12
U.S.C. 1972). Such “most favored nation” treatment shall not, however, require
the Arranger, the Commitment Parties or their respective affiliates to accept
any term or condition that is less favorable to them than those presently
existing. Upon its execution and delivery, the terms of the Fee Letter shall
become an integral part of the Arranger’s and each Commitment Party’s
obligations hereunder and constitute part of this Commitment Letter for all
purposes hereof. Each of the fees described in this Commitment Letter and Annex
I shall be nonrefundable when paid except as expressly set forth therein.

 

Section 5. Indemnification. You agree to indemnify and hold harmless the
Arranger, each Commitment Party, each Lender and each of their respective
affiliates and each of their respective officers, directors, partners,
employees, agents, advisors and representatives (each, an “Indemnified Person”,
and collectively, the “Indemnified Persons”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable and documented fees and disbursements of a single counsel
to the Arranger, the Commitment Parties and their affiliates and of a single
reasonably necessary special and local counsel for each applicable jurisdiction
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable jurisdiction to the affected person or
entity), joint or several, that may be incurred by or asserted or awarded
against any Indemnified Person (including, without limitation, in connection
with, any investigation, litigation or proceeding or the preparation of any
defense in connection therewith) in each case arising out of or in connection
with or relating to this Commitment Letter or the Operative Documents or the
transactions contemplated hereby or thereby, or any use made or proposed to be
made with the proceeds of the Facility, or any untrue statement or alleged
untrue statement of a material fact contained in, or omissions or alleged
omissions from any filing with any governmental agency or similar statements or
omissions in or from any information furnished by the Company or any of its
subsidiaries or affiliates to any of the Indemnified Person or any other person
or entity in connection with the Facility or any commitment in respect thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence, willful misconduct or
bad faith breach of a material provision of this Commitment Letter. In the case
of an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective, whether or

 

5

--------------------------------------------------------------------------------


 

not such investigation, litigation or proceeding is brought by the Company, the
Target, any of your or their affiliates, any of your or their respective
security holders or creditors, an Indemnified Person or any other person or
entity, or an Indemnified Person is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated. The reimbursement and
indemnity obligations of the Company under this paragraph will be in addition to
any liability which the Company may otherwise have, will extend upon the same
terms and conditions to any affiliate of the Arranger and any Commitment Party
and the partners, directors, agents, employees, and controlling persons or
entities (if any), as the case may be, of the Arranger or any Commitment Party
and any such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, the
Arranger, each Commitment Party, any such affiliate and any such person or
entity.

 

If any action, litigation, proceeding or investigation is commenced as to which
any of the Indemnified Persons proposes to demand indemnification, they shall
notify the Company with reasonable promptness; provided, however, that any
failure by any of the Indemnified Persons to so notify the Company shall not
relieve the Company from its obligations hereunder. The Indemnified Persons
shall have the right to retain counsel of their choice (which counsel shall be
reasonably acceptable to the Company and limited to a single counsel to the
Arranger, the Commitment Parties and their affiliates and of a single reasonably
necessary special and local counsel for each applicable jurisdiction and, solely
in the case of an actual or perceived conflict of interest, one additional
counsel in each applicable jurisdiction to the affected person or entity), and
the Company shall jointly and severally pay the reasonable and documented fees,
expenses and disbursement of such counsel; and such counsel shall, to the extent
consistent with its professional responsibilities, cooperate with the Company
and any counsel designated by the Company. Without the prior written consent of
the applicable Indemnified Person, the Company shall not settle or compromise
any claim with respect to such Indemnified Person under this section, or permit
a default or consent to the entry of any judgment in respect thereof, unless
such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to each of the applicable Indemnified
Persons of an unconditional and irrevocable release from all liability in
respect of such claim.

 

None of the Company or any of your affiliates or any Indemnified Person shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
arising out of, related to or in connection with the transactions contemplated
hereby for special, indirect, consequential or punitive damages, provided that
nothing contained in this sentence shall limit your indemnity and reimbursement
obligations to the extent such special, indirect, punitive or consequential
damages are included in any third party claim in connection with which such
Indemnified Person is entitled to indemnification hereunder. It is further
agreed that in connection with the transactions contemplated hereby the Arranger
and each Commitment Party shall have liability only to you and shall have no
third party liability to any other person or entity.

 

The Company acknowledges that information and documents relating to the Facility
may be transmitted through the Platform. No Indemnified Person will be liable to
the Company or any of its affiliates or any of their respective security holders
or creditors for any damages arising from the use by unauthorized persons or
entities of information or other materials sent through the Platform that are
intercepted by such persons or entities, except to the extent such damages are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Person’s gross negligence, willful
misconduct or bad faith breach of a material provision of this Commitment
Letter.

 

Section 6. Costs and Expenses. You shall pay or reimburse the Arranger and each
Commitment Party on demand for all reasonable and documented out-of-pocket costs
and expenses incurred by the Arranger and its affiliates or such Commitment
Party and its affiliates, as applicable (whether incurred before or after the
date hereof), in connection with the Facility and the preparation, negotiation,
execution and delivery of this Commitment Letter and the Operative Documents,
including, without limitation, the reasonable and documented fees and
disbursements of counsel (limited to a single counsel to the Arranger, the
Commitment Parties and their affiliates and of a single reasonably necessary
special and local counsel for each applicable jurisdiction), regardless of
whether any of the transactions contemplated hereby are

 

6

--------------------------------------------------------------------------------


 

consummated. The Company further agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Arranger and its affiliates and each
Commitment Party and its affiliates (including, without limitation, reasonable
fees and disbursements of counsel (limited to a single counsel to the Arranger,
the Commitment Parties and their affiliates and of a single reasonably necessary
special and local counsel for each applicable jurisdiction and, solely in the
case of an actual or perceived conflict of interest, one additional counsel in
each applicable jurisdiction to the affected person or entity)) incurred in
connection with the enforcement of any of its rights or remedies hereunder.

 

Section 7. Confidentiality. (a) By accepting delivery of this Commitment Letter,
the Company agrees that this Commitment Letter and the Fee Letter are for its
confidential use only and that neither their existence nor the terms hereof or
thereof will be disclosed by it to any person or entity. Notwithstanding the
foregoing, (i) the Company may disclose this Commitment Letter and the Fee
Letter (provided that the Fee Letter is redacted in a manner reasonably
satisfactory to the Arranger) to the Target and its officers, directors,
employees, affiliates, independent auditors, legal counsel and other advisors on
a confidential basis in connection with the Acquisition and the other
transactions contemplated hereby, (ii) the Company may disclose this Commitment
Letter and the Fee Letter to its officers, directors, employees, affiliates,
independent auditors, legal counsel and other advisors on a confidential basis
in connection with the transactions contemplated hereby, (iii) the Company may
disclose this Commitment Letter as may be required by law, or compelled in a
judicial or administrative proceeding or as otherwise required by law or
requested by a governmental authority, (iv) the Company may disclose this
Commitment Letter to rating agencies, on a confidential basis, (v) following the
Company’s acceptance of the provisions hereof and its return of an executed
counterpart of this Commitment Letter to the Arranger as provided below, the
Company may file a copy of any portion of this Commitment Letter (but not the
Fee Letter) in any public record in which it is required by law to be filed,
(vi) the Company may make such other public disclosures of any of the terms and
conditions hereof as the Company is required by law to make, including but not
limited to any filings with the Securities and Exchange Commission and any other
applicable regulatory authorities and stock exchanges; (vii) the Company may
disclose this Commitment Letter (but not the Fee Letter) in any offering
memoranda relating to any issuance and sale by the Company of unsecured notes
(the “Notes”) in a public offering or in a Rule 144A or other private placement,
(viii) the Company may disclose the fees as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Acquisition and the other transactions contemplated
thereby to the extent customary or required in any public release or filing
relating to the Acquisition and the other transactions contemplated thereby, and
(ix) the Company may disclose any terms and conditions hereof with our prior
written consent.

 

(b)                                 We will treat as confidential all
confidential information provided to us by or on behalf of you hereunder,
provided that nothing herein shall prevent us from disclosing any such
information (i) as may be required by law, or compelled in a judicial or
administrative proceeding or as otherwise required by law or requested by a
governmental authority, (ii) to the extent that such information becomes
publicly available other than by reason of disclosure by us in violation of this
paragraph, (iii) to the Arranger’s, each Commitment Party’s or such Lender’s
affiliates, head office, branches and representative offices, and their
officers, directors, employees, independent auditors, legal counsel, agents and
other advisors and service providers on a confidential basis, and (iv) to actual
or potential assignees or participants in the Facility who agree to be bound by
the terms of this paragraph or substantially similar confidentiality provisions,
provided that our confidentiality obligations under this sentence shall
terminate on the earlier of (x) the Closing Date and (y) one year following the
date of this Commitment Letter, provided that for the avoidance of doubt, the
confidentiality undertakings set forth in this paragraph shall automatically
terminate and be superseded by the provisions of the Operative Documents upon
the effectiveness thereof. We further advise you that we will not make available
to you confidential information that we may have obtained or may obtain from any
other customer.

 

(c)                                  Notwithstanding any other provision in this
agreement or any other document, the parties hereby agree that each party (and
each employee, representative, or other agent of each party) may disclose to any
and all persons and entities, without limitation of any kind, the United States
tax treatment and United

 

7

--------------------------------------------------------------------------------


 

States tax structure of the transaction and all materials of any kind (including
opinions or other tax analyses) that are provided to each party relating to such
United States tax treatment and United States tax structure.

 

Section 8. Representations and Warranties of the Company. You represent and
warrant (which representation and warranty shall be deemed to be to your
knowledge with respect to information relating to the Target and its
subsidiaries and their respective businesses) that (a) all information, other
than Projections (as defined below) and information of a general economic or
industry nature, that has been or will hereafter be made available to the
Arranger, any Commitment Party, any Lender or any potential Lender by or on
behalf of the Company, or any of your representatives in connection with the
transactions contemplated hereby (the “Information”), when taken as a whole, is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made and (b) all financial projections (taking into account the consummation of
the transactions contemplated hereby), if any, that have been or will be
prepared by or on behalf of the Company, or any of your representatives and made
available to the Arranger, any Commitment Party, any Lender or any potential
Lender (the “Projections”) have been or will be prepared in good faith based
upon assumptions that are believed by you to be reasonable at the time made and
at the time the related financial projections are made available to the Arranger
or the Commitment Parties. If, at any time from the date hereof until the
termination of this Commitment Letter, any of the representations and warranties
in the preceding sentence would not be accurate and complete in any material
respect if the Information or Projections were being furnished, and such
representations and warranties were being made, at such time, then the Company
will promptly supplement the Information and or Projections so that such
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances.

 

In issuing this Commitment Letter and in arranging the Facility, including the
syndication of the Facility, the Arranger and the Commitment Parties will be
entitled to use, and to rely on the accuracy of, the Information furnished to
them by or on behalf of the Company, its affiliates and any of your or their
respective representatives without responsibility for independent verification
thereof.

 

Section 9. No Third Party Reliance, Not a Fiduciary, Etc. The agreements of the
Arranger and each Commitment Party hereunder and of any Lender that issues a
commitment to provide financing under the Facility are made solely for your
benefit and the benefit of the Arranger, such Commitment Party or such Lender,
as applicable, and may not be relied upon or enforced by any other person or
entity. Please note that those matters that are not covered or made clear herein
are subject to mutual agreement of the parties. You may not assign or delegate
any of your rights or obligations hereunder without the Arranger’s and each
Commitment Party’s prior written consent.

 

You hereby acknowledge that the Arranger and each Commitment Party is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that the Arranger or any Commitment Party act or be
responsible as a fiduciary to you, your management, stockholders, creditors or
any other person or entity, in each case in connection with the transactions
contemplated hereby. The Arranger and each Commitment Party hereby expressly
disclaims any fiduciary relationship to you in connection with the transactions
contemplated hereby and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. You also hereby acknowledge that neither the Arranger nor any Commitment
Party has advised or is advising you as to any legal, accounting, regulatory or
tax matters, and that you are consulting your own advisors concerning such
matters to the extent you deem it appropriate.

 

You understand that the Arranger and its affiliates and each Commitment Party
and its affiliates (in each case, collectively, a “Group”) are engaged in a wide
range of financial services and businesses (including investment management,
financing, securities trading, corporate and investment banking and research)
and that no Group is required to restrict its activities as a result of this
Commitment Letter except

 

8

--------------------------------------------------------------------------------


 

to the extent required by applicable law. Members of each Group and businesses
within such Group generally act independently of each other, both for their own
account and for the account of clients. Accordingly, there may be situations
where parts of a Group and/or their clients either now have or may in the future
have interests, or take actions that may conflict with your interests. For
example, a Group may, in the ordinary course of business, engage in trading in
financial products or undertake other investment businesses for their own
account or on behalf of other clients, including without limitation, trading in
or holding long, short or derivative positions in securities, loans or other
financial products of you or your affiliates or other entities connected with
the Facility or the transactions contemplated hereby.

 

You also acknowledge that none of the Commitment Parties or their respective
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, the Company or
your or their respective subsidiaries, confidential information obtained by the
Commitment Parties and their respective affiliates from other persons or
entities. This Commitment Letter and the Fee Letter are not intended to create a
fiduciary relationship among the parties hereto or thereto.

 

You acknowledge that you have retained Citi as financial advisor (in such
capacity, “Buy-Side Financial Advisor”) in connection with the Acquisition. You
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of any such Buy-Side Financial Advisor and, on the other
hand, our and our affiliates’ relationships with you as described and referred
to herein.

 

Section 10. Assignments. The Company may not assign or delegate any of its
rights or obligations under this Commitment Letter without the Arranger’s prior
written consent, and any attempted assignment without such consent shall be void
ab initio.

 

Section 11. Amendments. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each party hereto.

 

Section 12. Governing Law, Etc. THIS COMMITMENT LETTER, AND ALL RIGHTS,
REMEDIES, OBLIGATIONS, CLAIMS, CONTROVERSIES, DISPUTES OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY TO THIS COMMITMENT LETTER, OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS COMMITMENT LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE
THE APPLICATION OF ANY OTHER LAW; PROVIDED, HOWEVER, THAT (A) THE INTERPRETATION
OF THE DEFINITION OF COMPANY MATERIAL ADVERSE EFFECT AND WHETHER OR NOT A
COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE DETERMINATION OF THE
ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATIONS AND WHETHER AS A RESULT OF
ANY INACCURACY THEREOF YOU HAVE THE RIGHT TO TERMINATE (OR DECLINE TO PERFORM)
YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, AND (C) THE DETERMINATION OF
WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE
ACQUISITION AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES ARISING OUT OF ANY
SUCH INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF, IN EACH CASE, FOR
THE PURPOSES OF THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS. This
Commitment Letter sets forth the entire agreement among the parties with respect
to the matters addressed herein and supersedes all prior communications, written
or oral, with respect hereto. This Commitment Letter may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original and all of which, taken together, shall constitute one and the same
Commitment Letter. Delivery of an executed

 

9

--------------------------------------------------------------------------------


 

counterpart of a signature page to this Commitment Letter by telecopier or other
electronic transmission (including PDF’s) shall be as effective as delivery of a
manually executed counterpart of this Commitment Letter. The reimbursement (if
applicable), indemnification, sharing of information, jurisdiction, governing
law, venue, waiver of jury trial, syndication and confidentiality provisions
(except as expressly set forth in Section 7(b)) contained herein and in the Fee
Letter shall remain in full force and effect regardless of whether any Operative
Documents shall be executed and delivered and notwithstanding the termination or
expiration of this Commitment Letter or the commitments hereunder, provided that
your obligations under this Commitment Letter (but not the Fee Letter, and other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication of such commitments during the Syndication
Period and (b) confidentiality) shall automatically terminate and be superseded
by the provisions of the Operative Documents upon the effectiveness thereof, and
you shall automatically be released from all liability in connection therewith
at such time.

 

Section 13. Taxes; Payments. All payments under this Commitment Letter
(including without limitation, the Fee Letter) will, except as otherwise
provided herein, be made in U.S. Dollars in New York, New York and will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto.

 

To the fullest extent permitted by law, the Company will make all payments
hereunder regardless of any defense or counterclaim, including, without
limitation, any defense or counterclaim based on any law, rule or policy which
is now or hereafter promulgated by any governmental authority or regulatory body
and which may adversely affect the Company’s obligation to make, or the right of
the Arranger or any Commitment Party to receive, such payments.

 

Section 14. WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, LITIGATION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF
THE PARTIES HERETO IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

The Company hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or other proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, arising
out of or relating to this Commitment Letter or the transactions contemplated
hereby, against the Administrative Agent, the Arranger, the Commitment Parties
or any other Indemnified Persons in any forum other than the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof
and each party hereto irrevocably and unconditionally submits to the
jurisdiction of such courts, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Each party hereto irrevocably and unconditionally waives, to the fullest extent
permitted by law, (i) any objection that it may now or hereafter have to the
laying of venue of any action, litigation or proceeding arising out of or
relating to this Commitment Letter or the transactions contemplated hereby in
any New York State or Federal court specified in the preceding paragraph, and
(ii) the defense of an inconvenient forum to the maintenance of such action,
litigation or proceeding in any such court.

 

A final judgment in any such action, litigation or proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing herein will affect the right of the
Administrative Agent, the Arranger, any Commitment Party or any other
Indemnified

 

10

--------------------------------------------------------------------------------


 

Persons to serve legal process in any other manner permitted by law or affect
the right of the Administrative Agent, the Arranger, any Commitment Party or any
other Indemnified Persons to bring any action, litigation or proceeding arising
out of or relating to this Commitment Letter or the transactions contemplated
hereby against the Company or its property in the courts of any jurisdiction.

 

Section 15. Time of Essence. Time shall be of the essence whenever and wherever
a date or period of time is prescribed or referred to in this Commitment Letter.

 

Section 16. Patriot Act Compliance. The Commitment Parties hereby notify you
that pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Patriot Act”), the Arranger, the
Commitment Parties and the Lenders are required to obtain, verify and record
information that identifies the Company and each affiliate thereof that is a
party to the Operative Documents, which information includes the name, address,
tax identification number and other information regarding the Company and such
affiliates that will allow the Arranger, such Commitment Party or such Lender to
identify the Company and each such affiliate in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective as to the Arranger, the Commitment Parties and the Lenders.

 

Section 17. Power, Authority and Binding Effect. Each of the parties hereto
represents and warrants to each of the other parties hereto that (a) it has all
requisite power and authority to enter into this Commitment Letter and the Fee
Letter and (b) each of this Commitment Letter and the Fee Letter has been duly
and validly authorized by all necessary corporate action on the part of such
party, has been duly executed and delivered by such party and constitutes a
legally valid and binding agreement of such party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors generally. For the avoidance of
doubt, this Commitment Letter supersedes and replaces any commitment letter
previously issued by the Arranger on behalf of the Initial Lender in respect of
the Facility.

 

Section 18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Each of the parties hereto hereby agrees to the provisions in
attached Annex II, which provisions are incorporated into and made a part of
this Commitment Letter as though fully set forth herein.

 

[Balance of Page Intentionally Left Blank.]

 

11

--------------------------------------------------------------------------------


 

Please indicate the acceptance by the Company of the provisions hereof by
signing a copy of this Commitment Letter and the Fee Letter and returning them
to David Bouton, Managing Director, Citigroup Global Markets Inc., 390 Greenwich
Street, New York, New York 10013 or via electronic transmission to
david.bouton@citi.com, at or before 11:59 p.m. (New York City time) one (1)
business day after the date hereof, the time at which the obligations of the
Commitment Parties set forth above (if not so accepted prior thereto) will
terminate. If the Company elects to deliver this Commitment Letter and/or the
Fee Letter by electronic transmission, please arrange for executed originals to
follow to counsel for CGMI.

 

 

Very truly yours,

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

 

 

 

By

/s/ Christopher J. Albano

 

 

Name: Christopher J. Albano

 

 

Title: Authorized Signatory

 

 

 

 

ACCEPTED AND AGREED

 

on  June 27, 2017:

 

 

 

GOVERNMENT PROPERTIES INCOME TRUST

 

 

 

 

 

By

/s/ David M. Blackman

 

 

 

Name: David M. Blackman

 

 

 

Title: President and Chief Operating Officer

 

 

 

SIGNATURE PAGE TO GOVERNMENT PROPERTIES INCOME TRUST COMMITMENT LETTER

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUMMARY OF TERMS

 

[see attached pages.]

 

--------------------------------------------------------------------------------


 

Annex I

 

Summary of Terms and Conditions

 

GOVERNMENT PROPERTIES INCOME TRUST

 

$750,000,000 Senior Unsecured Bridge Loan

 

--------------------------------------------------------------------------------

 

BORROWER:

 

Government Properties Income Trust (the “Borrower”).

 

 

 

GUARANTORS:

 

Consistent with the Existing Credit Facility (defined below).

 

 

 

EXISTING CREDIT FACILITY:

 

The existing $1.3 billion senior unsecured revolving credit and term loan
facilities extended pursuant to that certain Credit Agreement dated as of
November 21, 2014 by and among the Borrower, the financial institutions party
thereto, as lenders, Wells Fargo Bank, National Association, as administrative
agent, and the other agents and arrangers party thereto, as the same may be
amended, amended and restated, restated, modified or replaced with the approval
in writing of the lenders thereunder as required pursuant thereto, provided that
such approving lenders include, among others, persons or entities that
constitute Commitment Parties holding at least a majority of aggregate
commitments under the Commitment Letter (as defined below) (the “Existing Credit
Facility”). Capitalized terms used and not defined herein are used as defined in
the Existing Credit Facility.

 

 

 

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER:

 

The Sole Lead Arranger and Sole Bookrunner will be Citigroup Global Markets Inc.
(“CGMI” or the “Arranger”).

 

 

 

ADMINISTRATIVE AGENT:

 

An affiliate of CGMI will act as the administrative agent (the “Administrative
Agent”).

 

 

 

LENDERS:

 

Syndicate of Lenders acceptable to the Arranger and Borrower (collectively, the
“Lenders”).

 

 

 

FACILITY:

 

$750,000,000 (the “Facility Amount”) senior unsecured bridge loan (the “Bridge
Loan”).

 

 

 

AVAILABILITY:

 

The Facility Amount will be disbursed in a single drawing on the Closing Date.

 

 

 

PURPOSE:

 

To consummate the acquisition (the “Acquisition”) by the Borrower of 100% of the
outstanding equity interests in First Potomac Realty Trust (the “Target”), and
for the payment of costs and expenses incurred in connection with the
Acquisition, the Bridge Loan and related transactions.

 

--------------------------------------------------------------------------------


 

AMORTIZATION:

 

Interest only during the term of the Bridge Loan (except as provided in the
Mandatory Prepayments section below). The outstanding principal balance of the
Bridge Loan will be due in full on the Maturity Date.

 

 

 

MATURITY:

 

The Bridge Loan shall mature 364 days after the Closing Date (the “Maturity
Date”).

 

 

 

OPTIONAL PREPAYMENT:

 

The Borrower may prepay the Bridge Loan, in whole or in part, at any time
without fees, premiums or penalty, subject to customary reimbursement of the
Lenders’ pro rata breakage and redeployment costs associated with any LIBOR
borrowings prepaid on a date other than the last day of the applicable interest
period.

 

 

 

MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS:

 

An amount equal to the following amounts shall be applied to prepay the Bridge
Loan, without fees, premiums or penalty (other than customary breakage and
redeployment costs associated with any LIBOR borrowings prepaid on a date other
than the last day of the applicable interest period) (and, prior to the Closing
Date, the commitments pursuant to the Commitment Letter relating to the Bridge
Loan to which the Arranger and the Borrower are parties (the “Commitment
Letter”) or the definitive loan documentation for the Bridge Loan, as
applicable, shall be permanently and automatically reduced by an amount equal
to): 100% of the Net Cash Proceeds (as defined below) of all (i) Capital Raising
Transactions (as defined below), (ii) Material Asset Sales (as defined below)
and (iii) cash equity contributions to the Borrower, in each case on or after
the date of the Commitment Letter.

 

 

 

 

 

A “Capital Raising Transaction” shall be public or 144A common equity, preferred
equity (including preferred equity convertible into common stock), or debt
securities (including debt securities convertible into common stock) or other
unsecured debt for borrowed money issued or guaranteed by the Borrower;
provided, however, that “Capital Raising Transaction” shall not include
(i) intercompany debt among the Borrower and/or its subsidiaries;
(ii) borrowings under the Existing Credit Facility (including, provided that
there shall have been a Successful Syndication of the Bridge Loan, pursuant to
any increase in commitments thereunder); and (iii) any debt incurred to
refinance or replace any indebtedness of the Target assumed in connection with
the Acquisition. Other customary carveouts to be agreed by the parties.

 

 

 

 

 

A “Material Asset Sale” shall mean any non-ordinary course asset sale by the
Borrower or any of its subsidiaries generating Net Cash Proceeds in excess of
$5,000,000 in any transaction.

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 2

 

--------------------------------------------------------------------------------


 

 

 

“Net Cash Proceeds” shall mean (a) with respect to any asset sale, the aggregate
amount of all cash (which term, for the purpose of this definition, shall
include cash equivalents) proceeds (including any cash proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment or otherwise, but only as and when received) actually
received in respect of such asset sale, including property insurance or
condemnation proceeds paid on account of any loss of any property or assets, net
of (1) all reasonable attorneys’ fees, accountants’ fees, brokerage, consultant
and other customary fees and commissions, title and recording tax expenses and
other reasonable fees and expenses incurred in connection therewith, (2) all
taxes paid or reasonably estimated to be payable as a result thereof, (3) all
payments made, and all installment payments required to be made, with respect to
any obligation (A) that is secured by any assets subject to such asset sale, in
accordance with the terms of any Operative Document or instrument with respect
to a lien upon such assets, or (B) that must by its terms, or in order to obtain
a necessary consent to such asset sale, or by applicable law, be repaid
(including pursuant to any mandatory prepayment or redemption requirement) out
of the proceeds from such asset sale, (4) all distributions and other payments
required to be made to minority interest holders in subsidiaries or joint
ventures as a result of such asset sale, or to any other person or entity (other
than the Borrower or any of its subsidiaries) owning a beneficial interest in
the assets disposed of in such asset sale, and (5) the amount of any reserves
established by the Borrower or any of its subsidiaries in accordance with GAAP
to fund purchase price or similar adjustments, indemnities or liabilities,
contingent or otherwise, reasonably estimated to be payable in connection with
such asset sale (provided that to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds); and (b) with respect to any equity issuance or debt incurrence, the
aggregate amount of all cash proceeds actually received in respect of such
equity issuance or debt incurrence, net of reasonable fees, expenses, costs,
underwriting discounts and commissions incurred in connection therewith and net
of taxes paid or reasonably estimated by the Borrower to be payable as a result
thereof.

 

 

 

 

 

Upon each repayment or prepayment of the Bridge Loan, the aggregate Bridge Loan
commitments of the Lenders shall be automatically and permanently reduced, on a
pro rata basis, by the amount of such repayment or prepayment. Amounts repaid
may not be reborrowed. Once terminated, a Bridge Loan commitment may not be
reinstated.

 

 

 

INTEREST RATE:

 

Pricing (the “Applicable Margin”) will be determined in accordance with the
pricing grid as set forth in the attached Exhibit A.

 

 

 

 

 

If the Borrower obtains ratings from Moody’s, S&P and Fitch that are not
equivalent, the Applicable Margin shall be determined by the lower of the
highest two ratings. If the Borrower obtains ratings from only Moody’s and S&P,
the Applicable Margin shall be determined by the higher of the two ratings. If
the Borrower obtains ratings from only one of S&P or Moody’s plus Fitch, the
Applicable Margin shall be determined by the S&P or Moody’s rating. If the
Borrower shall cease to have a Credit Rating from

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 3

 

--------------------------------------------------------------------------------


 

 

 

S&P or Moody’s, the Applicable Margin shall be determined based on Level 5 of
such grid.

 

 

 

 

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another commercially
available source providing quotations of ICE LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period; provided that if such rate of interest is less than zero,
such rate shall be deemed to be zero, by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). Any change in such maximum rate shall result in a
change in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

 

 

 

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a notice
of borrowing, notice of continuation or notice of conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last business day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last business day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a business day shall end on the immediately
following business day (or, if such immediately following business day falls in
the next calendar month, on the immediately preceding business day).

 

 

 

 

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

 

 

 

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern Standard time for such day (or if such day is
not a business day, the immediately preceding

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 4

 

--------------------------------------------------------------------------------


 

 

 

business day). The LIBOR Market Index Rate shall be determined on a daily basis.

 

 

 

 

 

Interest will be payable monthly, computed on the actual days elapsed in a 360
day year.

 

 

 

 

 

Bridge Loan documentation will include customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law, and
(b) indemnifying the Lenders for breakage costs incurred in connection with,
among other things, any failure to borrow a LIBOR loan, or any repayment of a
LIBOR loan on a day other than the last day of an interest period with respect
thereto. While an event of default exists, the interest rate on all outstanding
obligations will be equal to the Base Rate plus the Applicable Margin plus 2.0%.
The loan documentation will contain customary provisions addressing the Foreign
Account Tax Compliance Act.

 

 

 

CERTAIN FEES:

 

As set forth in Exhibit A.

 

 

 

FINANCIAL COVENANTS:

 

Same as, and limited to those contained in, the Existing Credit Facility.

 

 

 

OTHER COVENANTS:

 

Same as, and limited to those contained in, the Existing Credit Facility.

 

 

 

REPORTING REQUIREMENTS:

 

Same as, and limited to those contained in, the Existing Credit Facility.

 

 

 

INDEMNIFICATION:

 

Same as Existing Credit Facility.

 

 

 

CONDITIONS PRECEDENT TO FUNDING:

 

Limited to those conditions set forth in Section 1(c) of the Commitment Letter,
plus the conditions set forth below (the date upon which all such conditions
precedent to funding shall be satisfied and the funding of the Bridge Loan
occurs, the “Closing Date”):

 

 

 

 

 

1.

The Administrative Agent shall have received (a) customary legal opinions as
reasonably required by the Administrative Agent, (b) evidence of authorization
and organizational documents with respect to the Borrower and the Guarantors (if
any) consisting of (i) applicable certificates or articles of incorporation,
formation, organization, limited partnership or other comparable organizational
instrument of the Borrower and each Guarantor (if any) certified by the
secretary of state, (ii) incumbency certificate for the Borrower and each
Guarantor (if any), (iii) copies of applicable organizational documents of the
Borrower and each Guarantor (if any) certified by an officer of the Borrower or
such Guarantor (if any), as applicable and (iv) customary good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of the Borrower and each Guarantor (if

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 5

 

--------------------------------------------------------------------------------


 

 

 

 

any)), (c) customary insurance certificates or other evidence of insurance
coverage and (d) a customary borrowing notice.

 

 

 

 

 

 

2.

The substantially concurrent consummation of the Acquisition on or prior to the
Closing Date in accordance in all material respects with that certain Agreement
and Plan of Merger, dated as of June 27, 2017 (such agreement, including all
exhibits and schedules thereto, the “Acquisition Agreement”), by and among
Government Properties Income Trust, GOV New Oppty REIT, GOV New Oppty LP, First
Potomac Realty Trust and First Potomac Realty Investment Limited Partnership,
without amendment, modification or waiver thereof or any consent thereunder
(including any change in the definition of Company Material Adverse Effect or
lender protective provisions or in the purchase price (excluding any adjustments
provided for in the Acquisition Agreement) which is materially adverse to the
Lenders (unless consented to by the Arranger).

 

 

 

 

 

 

3.

On the Closing Date, there shall not exist any event, change, or occurrence
arising after the date of the Acquisition Agreement that, individually or in the
aggregate, constitutes a Company Material Adverse Effect (as defined in the
Acquisition Agreement).

 

 

 

 

 

 

4.

To the extent reasonably requested at least 10 business days prior to the
Closing Date, the Administrative Agent shall have received at least three
business days prior to the Closing Date all documentation and other information
with respect to the Borrower and the Guarantors (if any) that the Administrative
Agent or the Arranger reasonably determines is required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

 

 

 

 

 

5.

The Arranger shall have received (a) audited financial statements for the Target
and its consolidated subsidiaries for the fiscal year most recently ended at
least 90 days before the Closing Date (without any qualified opinion thereon)
and (b) to the extent available, unaudited financial statements for the Target
and its consolidated subsidiaries for each completed fiscal quarter since the
date of such audited financial statements ending at least 45 days before the
Closing Date, which shall be prepared in accordance with, or reconciled to, U.S.
generally accepted accounting principles. In addition, the Arranger shall have
received pro forma financial statements giving effect to the Acquisition to the
extent required pursuant to Regulation S-X under the Securities Act of 1933, as
amended, to be filed with the SEC on or prior to the consummation of the
Acquisition, provided that the Borrower shall be deemed to have satisfied this
requirement to the extent that such pro forma financial statements have been
filed and are publicly available electronically at www.sec.gov (or a successor
web site thereto).

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 6

 

--------------------------------------------------------------------------------


 

 

 

6.

The Specified Representations shall be true and correct in all material respects
as of the Closing Date.

 

 

 

 

 

 

7.

The Acquisition Agreement Representations shall be true and correct in all
respects as of the Closing Date except to the extent that the Borrower would not
have the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement.

 

 

 

 

 

 

8.

The Lenders shall have received a solvency certificate from the chief financial
officer of the Company in the form attached hereto as Schedule I.

 

 

 

REPRESENTATIONS AND WARRANTIES:

 

Subject in all respects to the Certain Funds Provisions, same as, and limited to
those contained in, the Existing Credit Facility.

 

 

 

EVENTS OF DEFAULT:

 

Same as, and limited to those contained in, the Existing Credit Facility.

 

 

 

ASSIGNMENTS/ PARTICIPATIONS:

 

Same as Existing Credit Facility; provided that, notwithstanding any other
provision in the Operative Documents, but subject to the provisions of the
Commitment Letter, with respect to any assignment to any Lender, no Commitment
Party (as defined in the Commitment Letter) shall be relieved, released or
novated from its obligations under the Commitment Letter (including its
obligation to fund the Facility on the Closing Date) in connection with any
syndication or assignment of the Facility to any Lender, including its
commitments in respect thereof, until after the Closing Date has occurred.

 

 

 

WAIVERS AND AMENDMENTS:

 

Same as Existing Credit Facility.

 

 

 

EXPENSES:

 

The Borrower will pay all reasonable and documented out-of-pocket costs and
expenses associated with the preparation, due diligence, administration,
syndication and enforcement of all documentation executed in connection with the
Bridge Loan, including, without limitation, the reasonable and documented legal
fees of Shearman & Sterling LLP, counsel to the Administrative Agent, the
Arranger and the Commitment Party, regardless of whether or not the Bridge Loan
is closed. The Borrower will also pay the reasonable and documented expenses of
each Lender in connection with the “workout” or enforcement of any loan
documentation for the Bridge Loan.

 

 

 

GOVERNING LAW:

 

New York.

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 7

 

--------------------------------------------------------------------------------


 

OTHER:

 

Subject in all respects to the Certain Funds Provisions, the definitive
documentation for the Bridge Loan shall include customary representations
regarding anti-corruption laws, and, consistent with the Existing Credit
Facility, waivers by each party to its right to trial by jury and submission by
each party to State of New York jurisdiction. This Summary of Terms and
Conditions is intended only as an outline of certain of the material terms of
the Facility and does not purport to summarize all of the conditions, covenants,
representations, warranties and other provisions that would be contained in
definitive documentation for the Facility contemplated hereby.

 

 

 

 

 

The Loan documentation shall include:

 

 

 

 

 

 

1.

Waiver by each of the parties of its right to a trial by jury.

 

 

 

 

 

 

2.

Submission by each of the parties to State of New York jurisdiction.

 

 

 

 

 

 

3.

Normal agency, set-off and sharing language.

 

 

 

 

 

 

4.

Receipt and verification of all necessary information in connection with the USA
Patriot Act, “Know Your Customer” and other customary requirements.

 

 

 

 

 

 

5.

Customary defaulting lender provisions.

 

 

 

 

 

 

6.

Customary provisions regarding OFAC, sanctions and anti-corruption laws.

 

 

 

 

 

 

7.

Customary European Union “bail-in” provisions.

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 8

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRICING GRID

 

RATINGS: S&P AND
MOODY’S

 

THE
GREATER
OF
A- AND A3

 

THE
GREATER
OF
BBB+ AND
BAA1

 

THE
GREATER
OF
BBB AND
BAA2

 

THE
GREATER
OF
BBB- AND
BAA3

 

BELOW
BOTH
BBB- AND
BAA3

LEVEL

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

APPLICABLE MARGIN*

 

90.0

 

97.5

 

115.0

 

140.0

 

190.0

 

--------------------------------------------------------------------------------

*: In basis points per annum

 

All margins and fees change as of the first day of the month following the
rating classification changes.

 

FUNDING FEE:

Due and payable to the Administrative Agent on the Closing Date for the account
of each Lender in an amount equal to each such Lender's final allocated
commitment that is funded on the Closing Date (but only if the Closing Date
occurs), multiplied by 35 bps.

 

 

DURATION FEE:

Due and payable to the Administrative Agent for the ratable benefit of the
Lenders on each of (i) the 90th day following the Closing Date in an amount
equal to 25 bps multiplied by the aggregate principal amount of the Facility
outstanding as of such date, (ii) the 180th day following the Closing Date in an
amount equal to 50 bps multiplied by the aggregate principal amount of the
Facility outstanding as of such date, and (iii) the 270th day following the
Closing Date in an amount equal to 75 bps multiplied by the aggregate principal
amount of the Facility outstanding as of such date.

 

 

TICKING FEE:

Due and payable to the Administrative Agent, for the ratable account of the
Commitment Parties, 12.5 bps per annum of the daily average undrawn commitments
of the Commitment Parties in respect of the Facility under the Commitment
Letter, accruing from the date that is 120 days from the date hereof until the
earlier of (x) the Closing Date and (y) the termination or expiration of the
commitments under the Commitment Letter in accordance with the terms thereof.
The Ticking Fee shall be earned and payable on such earlier date.

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 9

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SOLVENCY CERTIFICATE

 

[·], 20   

 

This Solvency Certificate is being executed and delivered pursuant to
Section [·] of that certain [·]1 (the “Loan Agreement”); the terms defined
therein being used herein as therein defined.

 

I, [·], the [chief financial officer/equivalent officer] of the Company, in such
capacity and not in an individual capacity, hereby certify that I am the [chief
financial officer/equivalent officer] of the Company and that I am generally
familiar with the businesses and assets of the Company and its subsidiaries
(taken as a whole), I have made such other investigations and inquiries as I
have deemed appropriate and I am duly authorized to execute this Solvency
Certificate on behalf of the Company pursuant to the Loan Agreement.

 

I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Company, and not in my individual capacity, as of the date
hereof and after giving effect to the [Acquisition] and the incurrence of the
indebtedness and obligations being incurred in connection with the Loan
Agreement and the [Acquisition], that, (i) the sum of the debt (including
contingent liabilities) of the Company and its subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the assets (at a fair
valuation) of the Company and its subsidiaries, taken as a whole; (ii) the
capital of the Company and its subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Company and its
subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Company and its subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

1 NTD: Describe the Credit Agreement

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 10

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

 

 

By:

 

 

 

Name:

[·]

 

 

Title:

[·]

 

 

$750,000,000 Senior Unsecured Bridge Loan

Page 11

 

 

--------------------------------------------------------------------------------


 

ANNEX II

 

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Notwithstanding anything to the contrary in this Commitment Letter or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Commitment Letter, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Commitment Letter or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

As used in this Annex II, the terms listed below shall have the respective
meanings set forth below (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). The capitalized terms used
herein without definition have the respective meanings given to them in the
Commitment Letter (as defined below) including Annex I attached hereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such for such EEA Member Country
from time to time which is described in the EU Bail-In Legislation Schedule.

 

“Commitment Letter” means, collectively (a) the letter agreement dated as of the
date hereof (as amended or otherwise modified from time to time) among Citigroup
Global Markets Inc. and Government Properties Income Trust regarding a $750
million senior unsecured bridge loan, and (b) the Fee Letter under and as
defined therein.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published

 

--------------------------------------------------------------------------------


 

by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

--------------------------------------------------------------------------------